UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 17, 2008 CABLE NET, INC. (Exact name of registrant as specified in its charter) NEVADA 000-32309 86-1010155 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4500 Bankers Hall East 855 - 2nd Street S.W. Calgary, Alberta T2P 4K7 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 403-298-3100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 4.01. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT Pursuant to Item 301(a)(1)(i) of Regulation S-B we are required to note that Braverman International, P.C. resigned onFebruary 17, Pursuant to Item 304(a)(1)(ii) of Regulation S-B, the President of the Company has reviewed the audit reports of Braverman International, P.C. Pursuant to Item 304(a)(1)(iv)(A) of Regulation S-B there were no disagreements, resolved or not, with Braverman International, P.C., on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which have causedthemto make reference to subject matter of the disagreements in connection withtheir reports during anytime of their engagement. Pursuant to section 4.01, Changes in Registrants Certifying Accountant, the President,Frank Marasco, would like to announce the Engagement as ofFebruary 19, 2008 ofNick Herb Accounting Services, P.C., a PCAOB Registered Firm, as the Company's new Certifying Accountants. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements None (d) Exhibits Exhibit Number Description 99.1 Resignation Letter of Braverman International, P.C. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Company Name Date: March 20, 2008 By: /s/Frank Marasco Name: Frank Marasco Title: President and Director 2
